     Case 2:17-cv-00515-MMD-BNW Document 86 Filed 12/05/19 Page 1 of 2



      WRIGHT, FINLAY & ZAK, LLP
 1
      Dana Jonathon Nitz, Esq.
 2    Nevada Bar No. 0050
      Paterno C. Jurani, Esq.
 3    Nevada Bar No. 8136
      7785 W. Sahara Ave., Suite 200
 4
      Las Vegas, Nevada 89117
 5    (702) 475-7964 Fax: (702) 946-1345
      pjurani@wrightlegal.net
 6    Attorneys for Plaintiff, U.S. Bank, National Association, as Trustee under the Pooling and
 7    Servicing Agreement dated as of February 1, 2007, GSAMP Trust 2007-NC1, Mortgage Pass-
      Through Certificates, Series 2007-NC1
 8
                            IN THE UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA
10
      U.S. BANK, NATIONAL ASSOCIATION,                 Case No.: 2:17-cv-00515-MMD-BNW
11    AS TRUSTEE UNDER THE POOLING AND
      SERVICING AGREEMENT DATED AS OF
12    FEBRUARY 1, 2007, GSAMP TRUST 2007-              NOTICE OF DISASSOCIATION AND
13    NC1, MORTGAGE PASS-THROUGH                       WITHDRAWAL OF COUNSEL
      CERTIFICATES, SERIES 2007-NC1,
14
                    Plaintiff,
15           vs.
16
      TRP FUND V, LLC; TROVARE
17    HOMEOWNERS ASSOCIATION; and
      ABSOLUTE COLLECTION SERVICES,
18
      LLC,
19
                    Defendants.
20
             Plaintiff, U.S. Bank, National Association, as Trustee under the Pooling and Servicing
21
22    Agreement dated as of February 1, 2007, GSAMP Trust 2007-NC1, Mortgage Pass- Through

23    Certificates, Series 2007-NC1 (hereinafter referred to as “Plaintiff”), by and through its
24
      attorneys of record of the law firm of Wright, Finlay & Zak, LLP, hereby gives notice that
25
      Edgar C. Smith, Esq. is no longer an attorney associated with Wright, Finlay & Zak, LLP.
26
      ///
27
28    ///




                                               Page 1 of 2
     Case 2:17-cv-00515-MMD-BNW Document 86 Filed 12/05/19 Page 2 of 2



      Wright Finlay & Zak, LLP will continue to represent Plaintiff and requests that Dana Jonathon
 1
 2    Nitz, Esq. and Paterno C. Jurani, Esq. receive all future notices.

 3          DATED this 2nd day of December, 2019.
 4
                                                   WRIGHT, FINLAY & ZAK, LLP
 5
                                                   /s/ Paterno C. Jurani, Esq.
 6                                                 Dana Jonathon Nitz, Esq.
 7                                                 Nevada Bar No. 0050
                                                   Paterno C. Jurani, Esq.
 8                                                 Nevada Bar No. 8136
                                                   7785 W. Sahara Ave, Suite 200
 9         IT IS SO ORDERED                        Las Vegas, NV 89117
10                                                 Attorneys for Plaintiff, U.S. Bank, National
           DATED: December 06, 2019                Association, as Trustee under the Pooling and
11                                                 Servicing Agreement dated as of February 1, 2007,
                                                   GSAMP Trust 2007-NC1, Mortgage Pass- Through
12                                                 Certificates, Series 2007-NC1
13
           __________________________________________________
14         BRENDA WEKSLER
15         UNITED STATES MAGISTRATE JUDGE
                                      CERTIFICATE OF SERVICE
16
             Pursuant to FRCP 5(b) and Electronic Filing Procedure IV(B), I certify that on the 5th
17
      day of December, 2019, a true and correct copy of this NOTICE OF DISASSOCIATION
18
      AND WITHDRAWAL OF COUNSEL was transmitted electronically through the Court’s e-
19
      filing electronic system to the attorney(s) associated with this case as follows:
20
21           HONG & HONG
             Email: yosuphonglaw@gmail.com
22
             BOYACK ORME & ANTHONY
23
             Email: Colli@Boyacklaw.com
24           Email: ted@boyacklaw.com

25           ABSOLUTE COLLECTION SERVICES, LLC
             Email: shane@absolute-collection.com
26
27                                   /s/ Faith Harris
                                     An Employee of WRIGHT, FINLAY & ZAK, LLP
28




                                                   Page 2 of 2
